1
2
3
4                                         JS-6
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    GAREY LEE SMITH,                             Case No. EDCV 19-338-MWF (KK)
11                              Petitioner,
12                        v.                       JUDGMENT
13    JOSIE GASTELO, Warden,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Final Findings and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
20   DISMISSED with prejudice.
21
22   Dated: March 16, 2020
                                              MICHAEL W. FITZGERALD
23                                            United States District Judge
24
25
26
27
28
